By the Court

Lumpkin, J.,
delivering the opinion.
It will not do to lay down the rule that because the plaintiff in attachment fails to recover the amount sworn to be due, his attachment shall be dismissed, and yet we can not stop short of this if we sustain the motion to dismiss in this case.
If the plaintiff swears to too much, he might be prosecuted on the criminal side of the Court, or sued for levying an excessive attachment, and this, we apprehend, will be a sufficient check.
Let the judgment be reversed.